Citation Nr: 0913103	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  03-16 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic otitis media.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




REMAND

The Veteran had active military service from April 1970 to 
November 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board denied the Veteran's claim in a decision dated in 
April 2007.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in May 2008, the Court granted a 
joint motion by the appellant and VA General Counsel, which 
was incorporated by reference, to vacate the Board's decision 
and remand the case for readjudication in accordance with the 
joint motion.  

In the joint motion, the parties agreed that the Board's 
reasons and bases for denial of this service connection claim 
were inadequate because the Board failed to make a finding as 
to whether the Veteran's lay assertions were capable of 
establishing continuity of symptomatology of the claimed 
disability in the years after military service, and because 
the Board did not specifically address particular statements 
and testimony made by the Veteran.  

The Veteran's service treatment records (STRs) do not show 
any complaint or treatment related to an ear infection.  The 
record shows that the Veteran told his private ear surgeon in 
November 1976 that he had had an ear infection the preceding 
winter, and also in 1971.  

At a hearing at the RO in December 2003, the Veteran 
testified that he had a continuously stopped-up nose with 
sinus problems while he was in Vietnam, but he did not 
specifically testify that he had ear infections while in 
Vietnam.  He did testify that he began to see a family doctor 
almost immediately after returning from service, which would 
have been at the end of 1971.  He testified that he was 
prescribed antibiotics, but that over a two to three-year 
period the infections recurred and lasted longer.  While 
there is no medical evidence that the Veteran had ear 
infections either in service or until he received a diagnosis 
of otitis media in 1976, the Veteran is credible as a lay 
person to at least describe the symptoms that he experienced.  
He is not, however, competent not to make a medical 
determination as to the etiology of his symptomatology or to 
make a diagnosis related to the symptomatology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  
Consequently, the Veteran's own assertions as to the etiology 
of his otitis media have no probative value.  

Of record is a March 2002 statement from the surgeon, J.E., 
M.D., who performed surgery on the Veteran's left ear in 
1976.  Dr. E. stated that, based on the information provided 
to him by the Veteran at their initial meeting in November 
1976, it was his opinion that the Veteran's left ear 
infection began during the Veteran's tour of duty in Vietnam.  

As discussed above, it appears, from his own statements to 
Dr. E., that the Veteran was not treated for an ear infection 
for the first time until very late in 1971, after returning 
from service, and that he did not have another ear infection 
until the winter of 1975/76.  Because Dr. E.'s opinion is 
based solely on the history provided by the Veteran without 
his having been privy to the Veteran's medical records, and 
without providing any objective medical evidence or 
explanation, further evidentiary development is necessary.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

Therefore, because the Veteran's testimony is of limited 
probative value, because Dr. E.'s opinion was based on less 
than the entire record, and because there is no medical 
evidence that the Veteran had an ear infection in service, 
the Board will remand in order to afford the Veteran with an 
examination in order to obtain a medical opinion as to 
whether the medical evidence of record, taken together with 
the Veteran's own statements, supports a conclusion that the 
Veteran's otitis media is traceable to his period of active 
military service.

In addition to the foregoing, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Review of the record discloses that the Veteran has not been 
adequately informed as regards the VCAA in connection with 
this claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the 
Veteran was sent a VCAA letter in April 2002, that letter 
related to other specific claims.  Moreover, the VA 
regulations implementing the VCAA have changed since 2002, 
and the Court has issued several holdings regarding the VCAA 
in the ensuing years.  See, e.g., Vasquez-Flores v. Peake, 22 
Vet. App. 37, 41-44 (2008) (providing a comprehensive summary 
of VCAA notice requirements).  The Board will therefore 
remand this appeal in order to ensure that the Veteran 
receives the due process to which he is entitled in 
connection with this issue.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  

2.  The AOJ should arrange for the 
Veteran to undergo a VA ear examination 
by a medical professional with 
appropriate expertise to determine 
whether otitis media is attributable to 
the Veteran's period of active military 
service.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed and the results noted in the 
examination report.  A detailed history 
should be taken, especially with respect 
to continued symptoms or lack thereof 
since service.

Based on the Veteran's description of his 
symptoms in each instance, and on all of 
the other evidence of record, including 
statements made by the Veteran at a 
November 1976 evaluation, in an October 
2002 statement and in December 2003 
testimony to the effect that he had 
recurring infections since service, the 
examiner is asked to opine, first, 
whether the two reported episodes of ear 
infection, in 1971 and the winter of 
1975/76, are related to one another as 
manifestations of a recurring chronic 
process, or instead were unrelated acute 
episodes.  The examiner is also requested 
to opine as to whether the Veteran's 
averred ear complaints, in 1971 and in 
the winter of 1975/76, characterized by 
him as ear infections, are at least as 
likely as not be etiologically related to 
the otitis media diagnosed and operated 
on in November 1976.  Finally, the 
examiner is asked to then opine as to 
whether, based on conclusions drawn with 
respect to the nature of the Veteran's 
ear problems since service, particularly 
in the early to mid-1970s, it is at least 
as likely as not that that the Veteran's 
otitis media is related to the Veteran's 
period of military service, which ended 
in November 1971.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
(If the Veteran does not report for the 
examination, the VA medical practitioner 
should be asked to review the file and 
provide the requested opinions.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should ensure that the examination report 
complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

(The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).  

